DETAILED ACTION
Status of Claims
Applicant has amended claims 1 and 6.  No claims have been added or canceled.  Thus, claims 1-9 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 09 December 2020 with respect to
double patenting rejection;
rejection to claims 1, 5, 6, 8 and 9 under U.S.C. § 101, 
rejections of claims 1-9 under 35 U.S.C. § 103,
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges Applicant’s request that the rejection of Claim 2 be held in abeyance pending resolution of the other rejections.  Accordingly, Examiner maintains double patenting rejection.
Examiner acknowledges amendments to, and arguments regarding claims 1 and 6 to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
Applicant argues subject matter eligibility alleging that the claims are "an improvement to electronic trading systems" because they are directed to the patent eligible concept of “deactivating a trading status of the market participant”, similar to that cited in the notice of allowance for US Patent No. 10,152,750 [remarks page 7].  Examiner respectfully disagrees.
Although the claims of the instant application recite similar subject matter to those in the parent application, now US Patent No. 10,152,750, claims 1 and 6 of the pending application do not recite the use of “matching engines” and are thus, not, as claimed, "an improvement to electronic trading systems" (emphasis added).  Further, terminology such as the electronic message being “associated with a user having an active status allowing for a submission of one or more electronic transactions to the system” appears to be merely nonfunctional descriptive material in that the claim does not claim “submitting electronic transactions to the system” (emphasis added).
In view of Prong Two of Step 2A– i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention are mere instructions to implement an abstract idea - i.e. mitigating risk - 
Applicant argues subject matter eligibility in that the Applicant's Specification provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing technical improvement [remarks page 9].  Examiner notes that although the claims are read in light of the specification “IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION”.  See MPEP 2111.01.
Applicant argues that the Applicant's claims explicitly recite limitations to achieve the described (technological) improvement, and that the Applicant's claims satisfy the standard set forth in the 2019 PEG and the 2019 Update [remarks page 9].  However, Examiner disagrees as discussed supra and in the revise 101 rejections recited herein.
 Applicant argues subject matter eligibility under Step 2B alleging that “the sum of the functions of the elements of the pending claims, when looked at as an ordered combination, are significantly more than when each is taken alone" and "are eligible under Step 2B of the Mayo Test”, referencing the notice of allowance of the parent application, now US Patent No. 10,152,750 [remarks page 9].  Examiner respectfully disagrees.
As with determining a practical application to an abstract idea, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Examiner maintains that the claimed invention does not contain any of these “types” of aforementioned limitations.
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Examiner maintains that the claimed invention merely appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Rejections have been clarified herein in view of the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims 1-9 regarding the 35 U.S.C. § 103 rejections have been fully considered but they are not persuasive.
Applicant argues that rejecting an excessive number of messages (as in de Lima) has nothing whatsoever to do with deactivating the status of a user, such that the user is prevented from executing further electronic transactions, as in Applicant's claims [remarks page 10].  Examiner disagrees on two points.
First, de Lima discloses:
if the consumption value of mass quote messages and/or quotes exceeds predetermined thresholds during a predetermined interval of time. If the threshold is met or exceeded, then messages that fall within a subsequent predetermined window, such as messages received with a defined time period, may be rejected. An indication of non-compliance (e.g., a rejection message such as defined in the Financial Information eXchange FIX Protocol) with the threshold setting may be sent if a violation is detected. Meanwhile, if the threshold settings are not found to be violated, then messages may be accepted for processing. A message counter and/or a quote counter may be used to monitor the quantity of each message received during an interval of time. The counters may be reset when a message is received outside the predetermined window. … (emphasis added).
 Examiner interprets indication of non-compliance as indicative of Applicant’s breach and the message counter and/or a quote counter indicative of Applicant’s counter.  de Lima further discloses:
[0044] The system 200 further includes second logic 208 stored in the memory 204 and executable by the processor 202 to cause the processor 202 to determine, upon receipt of the message, a number of previously received messages of the plurality of messages for which processing has begun but not yet completed and further determine whether the number of previously received messages for which processing has begun but not yet completed plus the received message complies with a limit, static or dynamic, of how many messages may be concurrently processed. In one embodiment, upon reaching or approaching the maximum concurrency limit, a signal to stop or other warning or indicator may be generated. … (emphasis added).
a signal to stop as indicative of Applicant’s deactivating the status of a user.  Second, although de Lima does not explicitly disclose:
deactivate the status of the user, thereby preventing execution of any pending electronic transactions associated with the user (emphasis added);
Examiner has cited Kittelsen as teaching this.
Accordingly, Examiner maintains the grounds of rejection of claims 1-9 under 35 U.S.C. § 103.
Additional Comments
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
The present application, filed on filed on 15 November 2018, is a continuation of 14/683,256, now US Patent No. 10,152,750 and claims priority to Provisional Application 61/922,762, filed 31 December 2013.  Accordingly, this application is given priority to 31 December 2013.
Claim Objections
Claims 1 and 6 are objected to because the representative limitation of claim 1:
the electronic message associated with a user having an active status allowing for a submission of one or more electronic transactions to the system;
it is not clear how “submission of one or more electronic transactions to the system” ties into the remainder of the claimed method.  Further, “allowing” something to happen does not clearly indicate a method step.  The metes and bounds of the claim are not clearly indicated.  Clarification is requested. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,152,750.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present application is a system substantially similar to the method of the claim of the patent, and wherein the claim of the present application recites a user and the claim of the patent recites a market participant. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 5, 6, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a system, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 5 are directed to a system for preventing execution of any further electronic transactions associated with a user which is a judicial exception a fundamental economic practice of mitigating risk. 
Claim 1 recites, in part, a method for performing the steps of:
receive a message indicating a breach of a predetermined threshold,
determine whether the breach of the predetermined threshold occurred within a rolling time period,
activate a counter when the breach occurs within the rolling time period, said counter incrementing a breach count by one to determine a total number of breaches,
receive the total number of breaches from the counter,
determine that the total number of breaches exceeds a predetermined maximum,
deactivate the status of the user, thereby preventing execution of any pending
generate and transmit an alert notifying the user of said deactivation,
which is a series of steps which describes the judicial exception of the fundamental business practice.
The limitation:
the electronic message associated with a user having an active status allowing for a submission of one or more electronic transactions to the system;
is merely a description of data which does not affect the claimed method.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
a risk mitigation (RM) module comprising computer-readable instructions stored on a non-transitory computer readable storage medium and executed by at least one processor; 
a counter, and
electronic messaging.
This judicial exception is not integrated into a practical application because the risk mitigation module and computer-readable instructions are no more than generic computer components performing non-specific computer processes. The answer is NO. 
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ordered combination does not offer substantially more than the sum of the functions of the elements when each is taken  computer and computer program instructions are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry. The answer is NO.
Similar reasoning and rationale applies to method claim 6 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claim 5 does not affect the abstract idea of the independent claim in that it does not add a technological solution to the fundamental business practice in independent claim 1.  And claims 8 and 9 do not add a technological solution to the fundamental business practice in independent claim 6.  
It is clear from above, that the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 6, 8 and 9 otherwise styled as a method, would be subject to the same analysis.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over de Lima et al (US Pub. No. 2014/0359638 A1) in view of Kittelsen et al (US Patent No. 2011/0225081 A1).
Regarding claim 1, de Lima teaches computer network systems for processing of inbound messages, such as order entry messages, cancel messages, mass quote messages and other trade related communications from market participants to an exchange [0006]-[0010].  He teaches a risk management module (Applicant’s risk mitigation module) used to compute and determine a user's risk utilization in relation to the user's defined risk thresholds [0031].  He teaches:
[0031] “the risk management module 134” and [Fig. 1]; and
a counter – [0011], [0018],
the RM module comprising computer-readable instructions stored on a non-transitory computer readable storage medium and executed by at least one processor – see at least [0037] and [0065],said computer-readable instructions, when executed, causing the RM module to:
receive an electronic message indicating a breach of a predetermined threshold – see at least [0011],
determine whether the breach of the predetermined threshold occurred within a rolling time period – see at least [0011] “If the threshold is met or exceeded, then messages that fall within a subsequent predetermined window, such as messages received with a defined time period, may be rejected”,
activate a counter when the breach occurs within the rolling time period, said counter incrementing a breach count by one to determine a total number of breaches– see at least [0011] “A message counter and/or a quote counter may be used to monitor the quantity of each message received during an interval of time … The trading terminal may receive an indication that a threshold has not been complied with, and thus, is in non-compliance”, [0018] “Where a counter is initialized to zero, each message which is accepted for processing or for which processing is otherwise commenced, causes the counter to be incremented”, [0019]
receive the total number of breaches from the counter – see at least [0011] “An indication of non-compliance (e.g., a rejection message such as defined in the Financial Information eXchange FIX Protocol) with the threshold setting may be sent if a violation (Applicant’s breaches) is detected”, [0054] “compare the counter 212 with the limit”,
determine that the total number of breaches exceeds a predetermined maximum – see at least [0011] “determining if the consumption value of mass quote messages and/or quotes exceeds predetermined thresholds during a predetermined interval of time”,
deactivate a status of the user …– see at least [0011] “If the threshold is met or exceeded, then messages that fall within a subsequent predetermined window, such as messages received with a defined time period, may be rejected”, and [0044] “upon reaching or approaching the maximum concurrency limit, a signal to stop or other warning or indicator may be generated”; and
generate and transmit, by the RM module, a system alert notifying the user of said deactivation – see at least [0011] “a rejection message such as defined in the Financial Information eXchange FIX Protocol”.
de Lima does not explicitly disclose:
the electronic message associated with a user having an active status allowing for a submission of one or more electronic transactions to the system.
However, de Lima discloses a “signal to stop” [0044] which is indicative of Applicant’s activity status.  
de Lima teaches systems and methods for controlling the rate of acceptance of trade related messages [Abstract] and [0011], and sending an indication of non-compliance when a violation is detected [0011].  de Lima does not explicitly disclose:
the electronic message indicating a breach of a predetermined threshold (emphasis added); and
deactivate the status of the user, thereby preventing execution of any pending electronic transactions associated with the user.
However, Kittelsen teaches a method for cancelling pending orders (Applicant’s pending electronic transactions) for financial articles of trade [0007].  Data is collected from a plurality of liquidity destinations trading at least one financial article of trade, wherein the data comprises disparate data corresponding to associated liquidity destinations [0007] and [0016].    He teaches monitoring a trading entity for concentration breaches wherein a pre-trade too great for a given transaction, and will prevent delivery of that transaction to the liquidity destination. On the other hand, if the exposure does not exceed a threshold, then the pre-trade gateway will deliver the transaction to the liquidity destination [Id.].  
Kittelsen teaches a cancellation process being initiated at the corresponding liquidity destination, e.g., by virtue of terminating the communication session, a cancel-upon-disconnect process already in place at the liquidity destination is forced or triggered [0074]. The initiated process cancels pending transactions originating from the trading entity over the communication session at the corresponding liquidity destination [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify de Lima’s disclosure to include monitoring a trading entity for concentration breaches and canceling pending transactions as taught by Kittelsen in order to prevent delivery of a transaction to a liquidity destination when exposure is too great for the transaction - Kittelsen [0111].
Regarding claim 2, de Lima teaches:
one or more matching engines in communication with the RM module – see at least [0013] “electronic trade matching engine associated with a financial exchange”, [0031] “A match engine module 106 may be included to match bid and offer prices and may be implemented with software that executes one or more algorithms for matching bids and offers”, 
said matching engines each comprising computer-readable instructions stored on a non-transitory computer readable storage medium and executed by at least one processor – [0069], [0075] and [0082], and
wherein the electronic message is received by the RM module from at least one of the one or more matching engines – see at least [0013], [0031] and [0045] and [0066] “The computer system 400 may implement a match engine, margin processing, payment or clearing function on behalf of an exchange, such as the Chicago Mercantile Exchange”.
de Lima does not explicitly disclose:
wherein the RM module is configured to cancel electronic transactions associated with said user when the status of the user is deactivated by said RM module.
Kittelsen teaches establishing a communication session between an entity and a liquidity destination [0016].  He teaches identifying an event matching a defined condition in a trading market wherein the condition is associated with the entity; and canceling multiple pending transactions from the entity as soon as the event is identified [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify de Lima’s disclosure to include canceling multiple pending transactions from the entity as soon as a particular event is identified as taught by Kittelsen because it helps to lower time-to-market values as the number of cancelation instructions increase - Kittelsen [0006].
Regarding claims 3 and 7, de Lima teaches: 
deactivating the status of the user for a predetermined period of time or until an electronic re-enable requested is received and accepted by the RM module - [0011] “If the threshold is met or exceeded, then messages that fall within a subsequent predetermined window, such as messages received with a defined time period, may be rejected”; and
re-enabling execution of further electronic transactions on all of said one or more matching engines associated with the user – [0011] “The counters may be reset when a message is received outside the predetermined window”.
Regarding claims 4 and 8, de Lima teaches the user as comprising
Claim 6 is a method substantially similar to the method performed by the system of claim 1 and is hence, rejected for the same reasons.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over de Lima in view of Kittelsen, in further view of Driscoll et al (US Pub. No. 2008/0243672 A1).
Regarding claims 5 and 9, neither de Lima nor Kittelsen explicitly discloses the rolling time period as including 100 milliseconds.
However, Driscoll teaches systems and methods for placing test orders and real orders, processing the test orders and the real orders, and transmitting results of processing the tests orders and real orders back to the entities originating the orders [0113].  He teaches using one or more message rates, such as the rate of all incoming orders, or the rate of all executions (or transactions [sic]) for all or a specific instrument [0171]. Rate may be determined from system data specifying instantaneous rate, or based upon log data averaged over a period of time, such as 10, 50, 100, milliseconds, a second, a minute or an hour [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify de Lima’s disclosure to include message rates averaged over a period of 100 milliseconds as taught by Driscoll because such time frames are common in computerized trading systems.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Justice et al:  “Fraud prevention system and method”, (US Patent No. 6,516,056 B1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692